EXHIBIT 10.1.10

 

RESTRICTED STOCK AWARD AGREEMENT

 

This Agreement is entered into as of                          , 200     between
Pope & Talbot, Inc., a Delaware corporation (the “Company”), and
                     (“Recipient”).

 

On the date of this Agreement, the Compensation Committee (the “Committee”) of
the Company’s Board of Directors (the “Board”) approved the award of a
restricted stock bonus to Recipient pursuant to Section VII(a) of the Company’s
Employee Stock Option Plan (the “Plan”) and Recipient desires to accept the
award subject to the terms and conditions of this Agreement.

 

NOW, THEREFORE, the parties agree as follows:

 

1. Award. Subject to the terms and conditions of this Agreement, the Company
hereby grants to Recipient                      shares of Common Stock of the
Company (the “Restricted Shares”). The Restricted Shares are subject to
forfeiture to the Company as set forth in Section 2.

 

2. Forfeiture Restriction; Vesting. If the Recipient ceases to be employed by
the Company for any reason or for no reason, with or without cause, any unvested
Restricted Shares (excluding unvested shares that vest upon such termination of
employment as described below) shall be forfeited to the Company.
                     percent of the Restricted Shares shall vest on
                         , 200     and on each of the next                     
anniversaries of                          , 200     so that all of the
Restricted Shares shall be vested by                          , 200    . All of
the Restricted Shares shall immediately vest if (a) the Recipient ceases to be
employed by the Company as a result of an Involuntary Termination (as defined
below) within 18 months after a Change in Control (as defined below), (b) the
Recipient ceases to be employed by the Company as a result of death or permanent
and total disability (within the meaning of Section 22(e)(3) of the Internal
Revenue Code of 1986), or (c) the Recipient is employed by the Company on his
65th birthday. Nothing contained in this Agreement shall confer upon Recipient
any right to be employed by the Company or to continue to provide services to
the Company or to interfere in any way with the right of the Company to
terminate Recipient’s services at any time for any reason, with or without
cause.

 

2.1 Involuntary Termination. For purposes of this Agreement, “Involuntary
Termination” means the termination of Recipient’s employment with the Company:

 

(a) involuntarily upon Recipient’s discharge or dismissal (other than by reason
of Recipient having engaged in fraud or in any other intentional misconduct
adversely affecting the business reputation of the Company in a material
manner), or

 

(b) voluntarily upon Recipient’s resignation following (i) a change in
Recipient’s position with the Company which materially reduces Recipient’s
duties or level of responsibility or which otherwise changes the level of
management to which Recipient reports, (ii) a 20% or more reduction in
Recipient’s level of compensation (including base salary, fringe benefits and
target bonus under any incentive performance plan), or (iii) a change in
Recipient’s



--------------------------------------------------------------------------------

place of employment which is more than fifty (50) miles from Recipient’s place
of employment prior to the Change in Control, provided and only if such change
or reduction is effected without Recipient’s written concurrence.

 

2.2 Change in Control. For purposes of this Agreement, “Change in Control”
means:

 

(a) the successful acquisition by a person or a group of related persons, other
than the Company or a person controlling, controlled by or under common control
with the Company, of beneficial ownership (as determined pursuant to the
provisions of Rule 13d-3 under the Securities Exchange Act of 1934, as amended)
of securities possessing more than twenty-five percent (25%) of the total
combined voting power of the Company’s outstanding securities pursuant to a
transaction or series of related transactions which the Board does not at any
time recommend the Company’s shareholders to accept or approve,

 

(b) a change in the composition of the Board over a period of thirty-six (36)
consecutive months or less such that a majority of the Board ceases, by reason
of one or more contested elections for Board membership, to be comprised of
individuals who either (i) have been members of the Board continuously since the
beginning of such period or (ii) have been elected or nominated for election as
Board members during such period by at least a majority of the Board members
described in clause (i) who were still in office at the time such election or
nomination was approved by the Board,

 

(c) the sale, transfer or other disposition of all or substantially all of the
assets of the Company in complete liquidation or dissolution of the Company, or

 

(d) any merger or consolidation in which securities possessing more than fifty
percent (50%) of the total combined voting power of the Company’s outstanding
securities are transferred to a person or persons different from the persons
holding those securities immediately prior to such transaction.

 

3. Restriction on Transfer. The Recipient shall not sell, assign, pledge, or in
any manner transfer unvested Restricted Shares, or any right or interest in
unvested Restricted Shares, whether voluntarily or by operation of law, or by
gift, bequest or otherwise. Any sale or transfer, or purported sale or transfer,
of unvested Restricted Shares, or any right or interest in unvested Restricted
Shares, in violation of this Section 3 shall be null and void.

 

4. Tax Withholding. Recipient acknowledges that, at the time any portion of the
Restricted Shares vests, the Value (as defined below) on that date of that
portion of the Restricted Shares will be treated as ordinary compensation income
for federal and state income and FICA tax purposes, and that the Company will be
required to withhold taxes on these income amounts. For purposes of this
Agreement, the “Value” of a Restricted Share on any date shall be equal to the
closing market price for Company Common Stock on that date. Promptly following
vesting, the Company will notify Recipient of the required withholding amount.
Within 10 days of such notice, Recipient shall pay to the Company the required
withholding amount in cash or by check.

 

2



--------------------------------------------------------------------------------

5. Rights as Shareholder; Dividends. Upon the execution and delivery of this
Agreement, the award of the Restricted Shares shall be completed and, except as
limited by this Agreement, Recipient shall be the owner of the Restricted Shares
with all rights of a shareholder, including the right to vote the Restricted
Shares and to receive dividends payable with respect to the Restricted Shares.
Until the Restricted Shares become vested, the Restricted Shares will not be
treated as issued shares for tax purposes and dividends paid to Recipient with
respect to unvested Restricted Shares will be treated for federal and state
income and FICA tax purposes as ordinary compensation income subject to
applicable withholding.

 

6. Stock Certificate. To secure the rights of the Company under Sections 2 and
4, the Company will retain the certificate or certificates representing the
Restricted Shares. Upon any forfeiture of the Restricted Shares covered by this
Agreement, the Company shall have the right to cancel the Restricted Shares in
accordance with this Agreement without any further action by the Recipient. Upon
any failure of the Recipient to pay required withholding under Section 4, the
Company shall have the right to cancel vested Restricted Shares with a Value (as
of the date the Company exercises this right) equal to the required withholding
amount without any further action by the Recipient. After Restricted Shares have
vested and all required withholding has been paid to the Company in connection
with such vesting, the Company shall deliver a certificate for the vested
Restricted Shares to the Recipient.

 

7. Additional Company Shares. If, prior to vesting of Restricted Shares, the
outstanding Company Common Stock is increased as a result of a stock dividend or
stock split, the restrictions and other provisions of this Agreement shall apply
to any such additional shares of the Company Common Stock which are issued in
respect of the Restricted Shares to the same extent as such restrictions and
other provisions apply to the Restricted Shares.

 

8. Miscellaneous.

 

8.1 Entire Agreement; Amendment. This Agreement constitutes the entire agreement
of the parties with regard to the subjects hereof and may be amended only by
written agreement between the Company and Recipient.

 

8.2 Notices. Any notice required or permitted under this Agreement shall be in
writing and shall be deemed sufficient when delivered personally to the party to
whom it is addressed or when deposited into the United States Mail as registered
or certified mail, return receipt requested, postage prepaid, addressed to the
Company, Attention: Corporate Secretary, at its principal executive offices or
to Recipient at the address of Recipient in the Company’s records, or at such
other address as such party may designate by ten (10) days’ advance written
notice to the other party.

 

8.3 Assignment; Rights and Benefits. Recipient shall not assign this Agreement
or any rights hereunder to any other party or parties without the prior written
consent of the Company. The rights and benefits of this Agreement shall inure to
the benefit of and be enforceable by the Company’s successors and assigns and,
subject to the foregoing restriction on assignment, be binding upon Recipient’s
heirs, executors, administrators, successors and assigns.

 

3



--------------------------------------------------------------------------------

8.4 Further Action. The parties agree to execute such further instruments and to
take such further action as may reasonably be necessary to carry out the intent
of this Agreement.

 

8.5 Applicable Law; Attorneys’ Fees. The terms and conditions of this Agreement
shall be governed by the laws of the State of Oregon. In the event either party
institutes litigation hereunder, the prevailing party shall be entitled to
reasonable attorneys’ fees to be set by the trial court and, upon any appeal,
the appellate court.

 

8.6 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

POPE & TALBOT, INC. By  

 

--------------------------------------------------------------------------------

Title  

 

--------------------------------------------------------------------------------

RECIPIENT

 

--------------------------------------------------------------------------------

 

4